Case: 19-10137        Document: 00515538259             Page: 1      Date Filed: 08/24/2020




             United States Court of Appeals
                  for the Fifth Circuit                                           United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                                                                   August 24, 2020
                                     No. 19-10137                                   Lyle W. Cayce
                                                                                         Clerk

 Derrick Adrian Johnson,

                                                                  Plaintiff—Appellant,

                                          versus

 United States Department of Justice; United States
 Attorney Northern District of Texas Dallas; State
 Bar of Texas; Office of the Federal Public Defender,

                                                               Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-1376


 Before Jones, Costa, and Wilson, Circuit Judges.
 Per Curiam:*
         Derrick Adrian Johnson, federal prisoner # 36454-177, moves for leave
 to proceed in forma pauperis (IFP) in this appeal of the district court’s denial
 of his motion to recuse and dismissal of the civil suit he filed to bring claims



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-10137      Document: 00515538259           Page: 2     Date Filed: 08/24/2020




                                    No. 19-10137


 concerning several alleged systemic problems in the justice system that
 infringed his constitutional rights and affected his trial. The IFP motion is a
 challenge to the district court’s certification that the appeal is not taken in
 good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This
 court’s inquiry into a litigant’s good faith “is limited to whether the appeal
 involves legal points arguable on their merits (and therefore not frivolous).”
 Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
 and citation omitted).
        After consideration of Johnson’s filings in this court, we conclude that
 he has not met this standard. Because he presents no argument concerning
 the denial of his recusal motion, he has abandoned this claim. See Brinkmann
 v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
 Because success on his claims concerning the effects of alleged systemic
 problems on his trial and his constitutional rights would implicate the validity
 of his conviction, these claims are barred by Heck v. Humphrey, 512 U.S. 477,
 487 (1994). Accordingly, the motion for leave to proceed IFP is DENIED,
 and the appeal is DISMISSED as FRIVOLOUS. See Baugh, 117 F.3d at 202
 n.24; 5TH CIR. R. 42.2.
        The dismissal of this appeal as frivolous constitutes a strike under
 28 U.S.C. § 1915(g), as does the district court’s dismissal of his suit as
 frivolous. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996),
 abrogated in part on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-
 63 (2015).    Johnson is WARNED that accumulating three strikes will
 preclude him from proceeding IFP in any civil action or appeal while he is
 incarcerated or detained in any facility unless he is under imminent danger of
 serious physical injury. See § 1915(g).




                                         2